SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended on June, 2012 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the Annual Report andFinancial Statementscorresponding tothe fiscal year ended onJune 30, 2012 and onJune 30, 2011 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: IRSA Inversiones y Representaciones Sociedad Anónima Free translation of the Unaudited Consolidated Financial Statements For the fiscal year beginning on July 1, 2011 and 2010 and ended on June 30, 2012 and 2011 IRSA Inversiones y Representaciones Sociedad Anónima and subsidiaries Free translation of the Unaudited Consolidated Financial Statements For the fiscal year beginning on July 1, 2011 and 2010 and ended June 30, 2012 and 2011 IRSA Inversiones y Representaciones Sociedad Anónima Annual Report Table of Contents 1. Corporate Profile 2. Letter to Shareholders 3. Macroeconomic Context 4.Operational Description 5. Business Strategy 6. Description of Operations 7. Competition 8. Subsecuent Events 9. Summary Selected Consolidated Financial and Other Information 10. Management Discussion and Analysis of the Company’s Results of Operations and Financial Resources 11. Revenue Recognition 12. Operating Costs and Expenses 13. Business segment Reporting 14. Results of IRSA operations for fiscal years ended on June 30 2012, 2011 15. IRSA`s Indebtedness 16. Corporate service agreement entered into with Cresud SACIF y A. and APSA 17. Board Directors and Management 18. Market Information 19. Prospects for the next year 20. Corporate Giovernance Report 21. Financial Statements 1 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report 1. CORPORATE PROFILE Founded in 1943, IRSA Inversiones y Representaciones (“IRSA”, “we” or the “Company”) is one of Argentina’s leading real estate companies in terms of total assets and the only Argentine real estate company whose shares are listed both on the Buenos Aires Stock Exchange and on the New York Stock Exchange. We are engaged, directly and indirectly through subsidiaries and joint ventures, in a range of diversified real estate related activities in Argentina, including: (i) the acquisition, development and operation of shopping centers, (ii) the development and sale of residential properties, (iii) the acquisition and development of office and other non-shopping center properties primarily for rental purposes, (iv) the acquisition and operation of luxury hotels, (v) the acquisition of undeveloped land reserves for future development or sale, and (vi) selected real estate investments outside Argentina. As of June 30, 2012 we owned 29.77%1 of Banco Hipotecario S.A. (“Banco Hipotecario”), one of the leading financial institutions in Argentina. Our principal executive offices are located at Bolívar 108, Buenos Aires (C1066AAB), Argentina. Our administrative headquarters are located in the Intercontinental Plaza tower, Moreno 877, Floor 22, City of Buenos Aires (C1091AAQ). Our telephone number is +54 (11) 4323-7400, our fax number is +54 (11) 4323-7480 and our website is www.irsa.com.ar. 1 This figure does not consider the effect of Banco Hipotecario’s treasury stock. 2 Table of Contents 2. LETTER TO SHAREHOLDERS Dear Shareholders, During this fiscal year we have made great achievements and addressed several challenges as well.Our rental businesses, which account for near 60% of our assets, experienced very good results, led by shopping centers and offices which continued to grow at levels comparable to those of the last two years. Commercial and residential real estate values kept their rising trend, showing that real estate continues to be a great option for safeguarding value and the preferred choice for investment, as reflected by the highly attractive prices obtained from our sales of certain assets in our portfolio. Our revenues totaled Ps. 1,567.3 million, representing a 8.7% annual increase, mainly explained by our shopping center and office segment while EBITDA reached Ps. 911.3 million (20.6% higher than in the previous fiscal year). Net income for the period 2012 was Ps. 280.1 million. At country level, 2012 continued to exhibit satisfactory economic indicators, as activity levels reached a growth rate higher than 7%, driven again by consumption and higher purchasing power. These conditions favored retail sales in general and shopping center sales in particular. Our tenants’ sales in shopping centers totaled Ps.9,966.4 million, representing a 28% increase; we improved our portfolio’s occupancy, which stood at 98.4%, and revenues from this segment reached Ps. 871.7 million (29.2% higher than in the previous fiscal year). EBITDA from this segment reached Ps. 688.4 million, whereas the EBITDA/revenue margin was 79%. During this year we added to our portfolio La Ribera shopping center, through the acquisition of a 50% interest in Nuevo Puerto Santa Fe, owner of this shopping center which features approximately 8,000 square meters of gross leaseable area and 50 stores and is located in Dock I of the City of Santa Fe’s harbor. In this way, APSA started to operate its thirteenth shopping center, as part of its expansion strategy to the provinces in the interior of Argentina. Moreover, in December 2011 we started the works for rearranging the retail store mix in our Soleil shopping center located in Greater Buenos Aires, purchased by the Company in July 2010 with the aim of positioning it as the first Premium Outlet in Argentina. The current degree of progress of the works is 80%. This has been one of the cases in which our management has shown its vast experience and operating capacity, as may be seen by the significant improvement in results achieved after two years of operations. Also in December 2011 we started to develop our “Arcos” project located in the neighborhood of Palermo, City of Buenos Aires. This project, which will follow a urban space model, aspires to be a distinct proposal, offering a variety of premium brands in an open-air environment. This new shopping center is expected to open in the spring of 2013, and it will add approximately 13,000 square meters of gross leaseable area and 70 stores to APSA’s portfolio, featuring its fourteenth shopping center. We hope that this new proposal, which also introduces a cultural space in the retail concept, will achieve the success of our latest developments, such as Dot Baires Shopping, which already ranks # 3 in our portfolio in terms of sales and aspires to position itself even better as it progresses in its maturing process. On the other hand, we continue working on the first stage of development of a new shopping center in the City of Neuquén. We hope to have suitable business, financial and governmental conditions for speeding up progress in this development during the next fiscal year. The Shopping Center segment is our main business and where we expect to continue expanding our current portfolio. We have reserves for future developments in the City of Paraná, the City of Tucumán and the neighborhood of Caballito, City of Buenos Aires. In addition, in various of our shopping centers we have the chance to increase their footage. We are studying the best timing for launching these and other new projects, as our management team’s vision is focused on the growth and development of this industry. In addition, as part of this strategy we increased our equity interest in APSA from 94.9% to 95.6%. Our Premium Office portfolio had a very good performance in 2012, showing rising occupancy levels and rental prices that recorded a slight increase in US$ per sqm. Having attained 100% occupancy in the Dot Building in the first quarter of this fiscal year, occupancy rates continued to rise during the rest of the year, reaching 98% at year-end, 7 points higher than at the closing of 2011. Therefore, during fiscal year 2012, this segment posted revenues for Ps. 192.3 million (16.8% higher than in the past year), an EBITDA of Ps. 130.0 million and an EBITDA margin of 68%. The Hotel market in the City of Buenos Aires has shown sustained growth during fiscal year 2012. Supply has risen, reflecting higher competition but also a growing trend of investments and confidence in the industry’s sustainability. The year closed with favorable revenue indicators in our Sheraton and Intercontinental hotels. Our hotel Llao Llao, in the City of Bariloche, posed the greatest challenge to us during this year. Bariloche was paralyzed after the eruption of the Puyehue volcano in June 2011, as the city was declared in state of emergency and tourism activity fell dramatically. Throughout that year, the hotel’s occupancy rate fell to 21.5% and rates were also revised downwards so as to attract tourists in spite of the weather problems caused by the volcano. In January 2012, airport operations in the City of Bariloche were resumed and occupancy rates in our hotel started to improve. The Argentine real estate sector continues to show the strength that has characterized it during the last years, mainly because the industry has garnered investments from both individuals and corporations, who consider real estate to be a good value reserve in light of the financial markets’ volatility. In the past months, the Argentine Government has heightened restrictions on capital transfers abroad from Argentina and imposed limitations on the purchase of foreign currency notes. These measures have taken their toll on the real estate market, in which transactions have historically been made in dollars. 3 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report We believe that there is still potential for a higher growth in real estate values in the long term, as in Argentina the vast majority of properties are free from indebtedness. This is reflected by the Argentine macroeconomic figures: the stock of mortgages accounts for less than 2% of the Argentine GDP. Besides, there is a nationwide deficit of more than 4 million houses. For this reason, if the mortgage market regains momentum, we expect a higher demand that will lead to increased industry activity. Our Development and sale of properties segment has reported an EBITDA of Ps. 91.3 million. During this fiscal year we focused on both residential development activities and the sale of offices, stores and plots of land that are not strategic for the Company’s portfolio. As concerns our “Horizons” project, preliminary sales agreements have been executed for 100% of the units subject to sale. Construction of the towers in both blocks has been completed and the deeds of conveyance of their units are being executed, and we expect to finish delivering the last units during the next fiscal year. On the other hand, we have increased the sales of units in our “Caballito Nuevo” project, 89% of which has been sold, and in the “El Encuentro” suburban development, 96% of which has been sold. As part of the process of rebalance of our portfolio started some years ago, we have continued to sell certain non-strategic assets of the Company, such as the Yacht V & VI building in the “Puerto del Centro” complex, located in Dock IV, Puerto Madero. The transaction price was Ps. 69.0 million, representing a value of US$3,250 per sqm. The book value of the property was Ps. 18.1 million. In this way, the Company leverages on the market value of its assets and real estate in general, which continues to be the main source of saving and value reserve in Argentina. We have also sold several functional units in the “Palacio Alcorta” commercial property located in Av. Figueroa Alcorta for US$5.2 million. This price represented a value of US$6,800 per sqm, evincing the square meter value of retail properties in Buenos Aires. Another major transaction closed in fiscal year 2012 was the transfer and sale of 50% of the stock capital of Quality Invest S.A. to our subsidiary Alto Palermo S.A. Quality Invest S.A. had purchased Nobleza Picardo’s industrial plant located in the District of San Martín, Province of Buenos Aires, in March 2011 and has recently obtained the consent of the Municipality of San Martin to broaden the range of intended uses of the site, adding as designated uses the commercial use.Based on these considerations, we decided to sell this property to APSA in order for it to develop a shopping center in the future. As concerns the sale of land reserves, we have sold a 7.9 hectare plot located in the District of San Justo, for a price of US$4.7 million. The land reserve had a book value of approximately US$0.91 million as of June 30, 2011. All these are examples of the significant value of real estate and our asset portfolio in Argentina. It should be noted that part of our portfolio includes different land reserves in the City of Buenos Aires and other cities in Argentina which, although not directly reflected in our balance sheet, benefit from the upsurge in real property prices experienced in the Argentine market. As regards our ownership interest in Banco Hipotecario, it has favorably impacted on our results, contributing Ps. 105.0 million in income during the fiscal year, an increase of 37% compared to the previous fiscal year, mainly due to the improvement in the bank’s financial margin. Banco Hipotecario ranks in a leading position in terms of solvency and liquidity levels; in turn, it has continued to grow in the segment of non-mortgage financial products and services and maintains a diversified, partially secured loan portfolio with a low degree of leverage. In addition, it has made progress in its policy of diversifying its funding sources, with a rise in the number of deposits used for funding, and has gained access to new forms of financing in the local capital market. We are confident of the bank’s future performance and potential synergy for financing the Company’s projects. As concerns our investments outside Argentina, during this year our buildings in New York exhibited improved operating indicators, reflecting our management’s expertise in managing real estate assets. The Madison building, in which IRSA held a 49% interest as of June 30, currently features a 93% occupancy compared to 69% when we took over possession of the property. Rental prices also rose from US$40 to 45/sqm.Besides, the Lipstick Building reached 86% occupancy as of the closing of 2012, generating an average monthly rent higher than US$63.0 per square meter. We retained our interest in Hersha Hospitality Trust, a REIT listed on the New York Stock Exchange (NYSE), which has proved to be a great investment in light of its current stock price. During this fiscal year, our 9.13% interest in Hersha has generated a gain of Ps. 13.7 million. In line with our strategy, during this year we executed an agreement with Supertel Hospitality Inc. whereby we acquired 3,000,000 convertible preferred shares in which IRSA invested an aggregate amount of approximately US$20 million. Supertel is a Real Estate Investment Trust listed on Nasdaq under the symbol “SPPR”, which started operations at the end of 1970 and went public in 1994. The company is focused on middle-class and long-stay hotels in 23 states in the United States of America, which are operated by various operators and franchises such as Comfort Inn, Days Inn, Hampton Inn, Holiday Inn, Sleep Inn and Super 8, among others. During this fiscal year we consummated the largest issue of bonds in the local capital market in the last years, reaching an amount of Ps. 300 million, thanks to the market’s excellent demand. We had a much favorable participation of retail and private banking investors, which enabled us to restructure short-term debt maturities at highly convenient rates. We also paid cash dividends to our shareholders in two opportunities for a total amount of Ps. 310.6 million. Contributing to the resolution of problems related to education, health and environment is one of our company’s long term concerns and an aspect that is taken into account and included upon devising our business strategy. Aside from our daily relationship with all the communities, we carry out various specific actions in both IRSA’s buildings and our shopping centers aimed at arousing awareness on several matters. The actions carried out during this period include Road Safety, Give Away + Help, Waste Separation, Toner Cartridge Recycling, Sustainable Design Fair, Butterfly Garden and WEEE Recycling programs, among many others. So as to promote the development of actions aimed at addressing these issues, it is vital for the Company to assume an active role. To this end, it will be necessary to work as a team, through the joint endeavors of our Shareholders, Creditors, Directors, Customers, Tenants, Suppliers, Employees and the Community at large, who also happen to play the leading roles in the development of our organization. It is to all of them that I wish to extend my gratefulness for their unwavering support and commitment to the organization’s goals. City of Buenos Aires, September 10, 2012. Eduardo S. Elsztain President 4 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report 3. Macroeconomic Context International Outlook During 2011, the global economy continued its recovery after the 2008 financial crisis. According to International Monetary Fund (“IMF”) data, in the year 2011, the world’s Gross Domestic Product (“GDP”) rose 3.9% and accumulated an annualized growth of 3.6% in the first quarter of 2012. GDP in the developed countries increased by 1.6% in 2011, whereas in the developing countries’ markets, it soared 6.2%. During fiscal year 2012, the financial markets’ outlook was gloomy. At global level, the MSCI All Countries index dwindled by 8.68% when measured in US Dollars; the MSCI World (representative of developed markets) dropped 7.99% whilst the MSCI Emerging Markets fell 17.87%. Except for the S&P500, which rose 4.04%, the performance of most of the markets was negative: the FTSE 100 fell by 5.13%, the Nikkei by 7.81%, the Bovespa by 11.96% and the Merval by 28.85%. According to the IMF, inflation at global level was 4.5% in 2011, 1 percentage point higher than in 2010. In line with the growth rate observed, inflation in the emerging markets was 7.1%, higher than the one recorded in developed countries, which stood at 2.7%. During 2011 and the first six months of 2012, the commodities markets were uneven. On the one hand, the GSCI All Metals Industrial index shows that metal prices fell 20.56% in 2011 and 7.24% in the first six months of 2012. The price of energy, as measured by the GSCI Energy index, increased by 11.4% in 2011 and shrunk by 5.54% in 2012. Finally, the GSCI Agriculture saw a decline in the prices of agricultural commodities, which dropped 14.12% in 2011, a trend that was substantially reverted in 2012 as they increased 22.27%. According to the IMF, the improvement in the USA’s activity levels during the second half of 2011 and the adoption of adequate policies in the eurozone in response to the deepening of the economic crisis reduced the threat of a sharp global deceleration. However, the IMF estimates that world growth will contract from 3.9% in 2011 to 3.5% in 2012 but will then recover until reaching a growth rate of 4% in 2013. It is estimated that due to the problems in Europe, activity levels will continue to be in the doldrums for developed economies as a group, where expansion will reach only 1.5% in 2012 and 2% in 2013. On the side of the emerging economies, the real GDP growth rate is expected to decelerate from 6.2% in 2011 to 5.75% in 2012, and then rebound until reaching 6% in 2013 (thanks to the implementation of more lenient macroeconomic policies and the strengthening of external demand). The IMF considers that the most immediate concern continues to be the chance that the deepening of the crisis in the eurozone could lead to a massive run to lower-risk assets. Other latent risks are presumed to be the disturbances in the world bond and currency markets due to the budgetary deficits in Japan and the United States and the plunging of certain emerging economies. One of the most noteworthy policy responses adopted during the last fiscal year was the recent decision to combine the European Stability Mechanism (ESM) with the European Financial Stability Facility (EFSF), a positive fact that will strengthen the European mechanism for controlling the crisis. In the United States and Japan, the fiscal tightening policy to be implemented in the short term appears to be enough; yet, it is still necessary to set targets that help achieve sound and sustained fiscal consolidation in the medium and long term. Looking ahead, the main challenges for developed countries are focused on making further progress in consolidating fiscal accounts (including a sweeping reform in social security systems) and making structural reforms to stimulate potential output. As concerns the emerging or developing economies, the main challenges are adequately calibrating economic policies to withstand the significant deceleration risks coming from developed economies. Another priority is to prevent economic overheating due to the strong credit growth, volatile cash flows, still high levels of raw material prices and the reemergence of energy price risks that impact on inflation and fiscal balances. 5 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report The Argentine Economy As concerns the Argentine economy, during 2011 the GDP maintained the high growth rate experienced in 2010 (when it increased 9.2%). According to the Ministry of Economy, while in the third quarter of 2011 it recorded a year-on-year growth of 9.3%, during the fourth quarter a slight deceleration was observed, translated into a 7.3% growth rate. In this way, in 2011 GDP grew by 8.9%. In the year to date, a deceleration in economic activity levels is noted, although the same positive trend is maintained. For the first 5 months of 2012, the Monthly Economic Activity Estimator (EMAE), usually used to predict the GDP, recorded a year-to-date increase of 3% compared to the same period in the previous fiscal year, showing a downward trend. Once again, the main component of aggregate demand that largely explains the growth in activity levels has been private consumption, along with the increase in purchasing power. In this regard, private consumption recorded an annual growth of 10.7% in real terms, accounting for 66.1% of the GDP. On the side of supply, during the second half of 2011 there was an annual deceleration in the goods-producing industries, whose main sectors, industry and construction, were the ones most severely affected. In turn, agricultural production fell for the third consecutive quarter. In connection with the labor market, in 2011 the unemployment rate declined slightly to 6.7% of the active population, compared to 7% in 2010. On the salary side, the average salary in the Argentine economy accumulated a 29.45% raise in 2011, way above the official figures for retail inflation and even private sector inflation estimates. According to the INDEC’s salary index, the accumulated increase in the first half of 2012 was 11.53%. In 2011, Argentina’s fiscal situation deteriorated slightly as compared to 2010. Although the primary balance was still a Ps.4,920.6 million surplus (0.3% of GDP), this figure was far below the Ps.25,115 million recorded in 2010. On the other hand, fiscal deficit reached Ps.30,663.9 million (-1.7% of GDP). Argentina’s external sector showed a surplus trade balance during 2011, with exports for US$83.9 billion and imports for US$73.9 billion according to official data. The negative balances for the third and fourth quarters curbed the current account surplus for 2011 to almost nil, ending with a positive balance of only US$17 million. During fiscal year 2011, Argentina’s country risk as measured by its five-year Credit Default Swap (“CDS”) for senior US$-denominated indebtedness increased significantly, maintaining a spread that is high when compared to the most solid countries in the region, Brazil and Chile. The surcharge Argentina pays for its debt stood at 1,238 points as of July 2012, compared to Brazil’s 150 points and Mexico’s 141 points. The difference between the CDS in Argentina and Brazil or Mexico is high compared to historical values. In the local financial markets, the interest rate showed a slight increase from 9.43% as of July 2011 to levels close to 11.87% for June 2012. In turn, the Private Badlar rate in pesos increased from 11.37% to 13.25%. As in the past years, the BCRA continued its controlled flotation policy. The foreign exchange rate depreciated by 10% in the period June 2011 through June 2012 and the level of reserves was maintained at US$46.3 billion (a reduction of US$5,769 million compared to the previous year). Mention should be made of the current status of Argentina’s gross sovereign debt: according to data from the Ministry of Economy, as of December 31, 2011 it amounted to US$178,963 million (41.8% of Argentina’s GDP). During 2011, sovereign debt as a percentage of GDP decreased by 3.5 percentage points as compared to 2010. This reduction was basically led by the dynamics with the private sector, which recorded a fall of US$5,524 million in its stock of debt for 2011 as compared to 2010. In this way, the stock of debt held by the private sector stood at 13.5% of the GDP, representing a fall of 4 percentage points as compared to 2010. Source: Argentine Ministry of Economy As of December 31, 2011, the composition of Argentina’s sovereign debt was as follows: 53.8% was held by governmental agencies, 13.9% by multilateral and bilateral credit agencies, while the remaining 32.3% corresponded to private-sector portfolio financing (mainly government securities). During 2011, the multilateral real exchange rate was also affected by the difference between the depreciation of the Peso compared to the basket of currencies that make it up and the inflation sustained by the Argentine economy. There was a 0.7% appreciation, deflated by INDEC’s CPI; yet, the figures released by private sources point to an even higher real appreciation. The Peso/U.S. Dollar real exchange rate experienced a 1.4% depreciation, whereas the Peso appreciated 3.75% vis-à-vis the Brazilian currency. According to official data, Gross Domestic Fixed Investment (“GDFI”), measured in real terms, was in the region of 24.45% of GDP for 2011 with the following distribution: 10.51% for the durable goods sector and 12.33% for the construction sector. The use of industrial installed capacity was 73.1% in May 2012, 5% lower than the level posted in the same month of 2011. In general, the sectors that experienced the worst performance were the automobile manufacturers (with a 17% fall) and the mechanic steel industry (which recorded a 12% decrease in the use of installed capacity). 6 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report Our Segments The Shopping Centers sector exhibited major sales growth in the first four months of 2012. Shopping Centers’ turnover benefited greatly from the expansion that is being perceived in consumption. Based on the information released by INDEC, sales recorded a cumulative increase of 27% for the 12 months to April 2012 compared to the same period of 2011, boosted by the good mood amongst consumers and the tangible improvements in household nominal income. Most of the retail offering sectors exhibited outstanding dynamism in that period. The principal increases were in “Food Courts and Food”, “Apparel” and in “Entertainment and Leisure”, with increases in excess of 30%. Economic indicators pointed to favorable performance in fiscal year 2011, which ensured good sales figures in Shopping Centers. According to official figures, the GDP’s growth was 8.9% in 2011 and it has risen 3% for the first 5 months of 2012 (according to EMAE). Private consumption recorded a cumulative growth of 8.96% from June 2011 to March 2012, whereas public consumption increased 10.23%. Although forecasts for 2012 are not as favorable as in the past, economic activity levels will continue to grow, which augurs well for the Company’s business in so far as consumption and inflation accompanied by salary raises are the main propellers of sales in the Company’s Shopping Centers. As concerns the office market, Cushman & Wakefield’s latest market report shows that by the end of March the general vacancy rate of class A buildings in Buenos Aires was 8% (one percentage point below last year’s figures) while rental prices per square meter per month reached US$30. The report shows that as the current vacancy levels are low, prices would remain stable and could even rise a little as a result of the inflationary scenario, although this trend could be counterbalanced if the exchange rate varies significantly. On the other hand, absorption remains stable, and it is expected that more square meters will be delivered than in the previous year (a new inventory of 60 thousand square meters is estimated), which could result in a larger number of transactions. 7 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report The prices of class A assets remained stable during the last quarters. However, according to Cushman & Wakefield the gap between minimum and maximum values has broadened. According to Cushman & Wakefield’s estimations, vacant space has increased due to the shift away from important submarkets, such as 9 de Julio, and the new inventory entering the market. In this way, rental prices would remain unchanged as compared to the last quarters. The construction industry showed great dynamism during the second half of 2011, although the outlook turned less promising for the first half of 2012, mainly due to the more restrictive exchange rate controls implemented by the end of 2011. According to INDEC’s Summary Construction Activities Indicator (ISAC, as per the initials in Spanish), the construction industry grew by 8.7% in 2011, whereas it posted a cumulative increase of only 0.6% for the first half of 2012 as compared to the same period of 2011. According to ISAC, the surface area covered by the permits granted for private construction works decreased 4.2% in June 2012 compared to the previous month. Moreover, as compared to the same month of the previous year, this figure declined by 14.1%. However, in the aggregate, the cumulative value for the first half of 2012 records a fall of 0.1% as compared to the same period of 2011. In connection with the Hotel sector, the Argentine Ministry of Tourism reported that 5,693,738 tourists visited Argentina in 2011, an increase of 6.9% as compared to 2010. During 2012, there has been an upsurge of domestic tourists, which had grown 7.7% as of June 2012 compared to the previous year. According to official data, Argentina is the country with the largest influx of travelers from South America. The Brazilian market has contracted slightly if we compare the first half of 2011 vs. the first half of 2012, although Brazil is still leading the ranking of tourists arriving in Argentina. It is followed by the countries of the Rest of America, the United States and Canada and to a lesser extent, Europe. 8 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report 4. Operational Description We are one of Argentina’s leading real estate companies in terms of total assets. We are engaged, directly and indirectly through subsidiaries and joint ventures, in a range of diversified real estate related activities in Argentina, including: · the acquisition, development and operation of shopping centers, including consumer finance activities, · the development and sale of residential properties, · the acquisition and development of office and other non-shopping center properties primarily for rental purposes, · the acquisition and operation of luxury hotels, · the acquisition of undeveloped land reserves for future development or sale, and · selected real estate investments outside Argentina. We are the only Argentine real estate company whose shares are listed on the Buenos Aires Stock Exchange and whose GDSs are listed on the New York Stock Exchange. As of June 30, 2011 and 2012, we had total assets of Ps. 6,315.3 million and Ps. 6,612.2 million, respectively and shareholders’ equity of Ps. 2,481.8 million and Ps. 2,337.8 million, respectively. Our net income for the fiscal years ended June30, 2010, 2011, and 2012 was Ps. 334.5 million, Ps. 282.1 million and Ps. 282.9 million, respectively. Shopping centers We are engaged in purchasing, developing and managing shopping centers through our subsidiary, Alto Palermo S.A. (“APSA”) (“Alto Palermo”). Alto Palermo operates and owns majority interests in thirteen shopping centers in Argentina, eight of which are located in the Buenos Aires metropolitan area, and the other five are located in the Provinces of Mendoza, Santa Fe, Córdoba and Salta. APSA has recently started to operate, through a concession, its 13th Shopping Center in the Province of Santa Fe. Our Shopping center segment had assets of Ps. 2,234.4 million as of June 30, 2011 and Ps. 2,286.5 million as of June 30, 2012, representing 35.4% and 34.6%, respectively, of our consolidated assets at such dates, and generated operating income of Ps. 385.1 million and Ps. 549.9 million during our 2011 and 2012 fiscal years, respectively, representing 65.8% and 74.9%, respectively, of our consolidated operating income for such years. Consumer Finance We have developed a consumer finance business through our subsidiaries Tarshop S.A. (“Tarshop”) and APSA Media. As of fiscal year-end, we had sold 80% of our interest in Tarshop to Banco Hipotecario and we had a majority equity interest in APSA Media. Tarshop and APSA Media’s operations consist primarily of lending and servicing activities relating to the credit card products we offer to consumers at shopping centers, hypermarkets and street stores. A substantial part of our credit card advances is financed through securitization of the receivables underlying the accounts originated. Our revenues from credit card operations are derived from interest income generated by financing activities, merchants’ fees, insurance charges for life and disability insurance, and fees for data processing and other services. As from September 1, 2010, Tarshop was deconsolidated from our financial statements, leaving a marginal activity in this segment. The Consumer Finance segment had assets of Ps. 48.7 million as of June 30, 2011 and Ps. 62.5 million as of June 30, 2012, which represented 0.8% and 0.9%, respectively, of our consolidated assets at such dates, and generated an operating income of Ps. 19.0 million and Ps. 2.7 million for our 2011 and 2012 fiscal years, respectively, representing 3.2% and 0.4%, respectively, of our consolidated operating income for such years. Development and Sale of Properties Our activity of sale of commercial properties, office buildings and land reserves is reflected in this segment.The acquisition and development of residential apartment complexes and other residential communities for sale is another of our core activities. Our development of residential apartment complexes consists of the construction of high-rise towers or the conversion and renovation of existing structures, such as factories and warehouses. For the development of residential communities in general, we acquire vacant land, develop infrastructure such as roads, utilities and common areas, and sell plots of land for construction of single-family homes. Our Development and sale of properties segment had assets of Ps. 712.5 million as of June 30, 2011 and Ps. 747.9 million as of June 30, 2012, representing 11.3% of our consolidated assets at such dates, and generated operating income of Ps. 85.1 million and Ps. 91.2 million during our 2011 and 2012 fiscal years, respectively, representing 14.5% and 12.4%, respectively, of our consolidated operating income for such years. Office buildings As of June 30, 2012, we directly and indirectly owned a majority interest in 19 office buildings and other non-shopping center rental properties in Argentina that in the aggregate represented 287,912 square meters of gross leaseable area. Our Offices and other non-shopping center rental properties segment had assets of Ps. 1,412.6 million as of June 30, 2011 and Ps. 1,363.1 million as of June 30, 2012, representing 22.4% and 20.7%, respectively, of our consolidated assets at such dates, and generated operating income of Ps. 84.1 million and Ps. 105.1 million during our 2011 and 2012 fiscal years, respectively, representing 14.4% and 14.3%, respectively, of our consolidated operating income for such years. Hotels We own a 50% equity interest in Hotel Llao Llao, located in the outskirts of Bariloche, a 76.34% equity interest in Hotel Intercontinental in the City of Buenos Aires, an 80% equity interest in Hotel Sheraton Libertador, also in Buenos Aires, and through our subsidiaries, we hold a 49% interest in hotel “Esplendor Savoy” in the City of Rosario, and an interest in Hersha Hospitality Trust and Supertel Hospitality Inc., which hold several hotel franchises in the United States of America.Our Hotels segment had assets of Ps. 509.1 million as of June 30, 2011 and Ps. 727.2 million as of June 30, 2012, representing 8.1% and 11%, respectively, of our consolidated assets at such dates, and generated operating income of Ps. 12.2 million and an operating loss of Ps. 14.4 million during our 2011 and 2012 fiscal years, representing 2.1% and -2.0%, respectively, of our consolidated operating income for such years. Banco Hipotecario During fiscal year 2012, we maintained our 29.77% equity interest in Banco Hipotecario, held in the form of Class D shares, which are currently entitled to three votes per share, affording us, as of this fiscal year end, a right to 46.46%1 of the total votes that can be cast at Banco Hipotecario’s shareholders’ meetings. As of June 30, 2012, our investment in Banco Hipotecario represented 15.5% of our consolidated assets, and during our fiscal years ended June 30, 2010, 2011 and 2012, this investment generated income for Ps. 151.6 million, Ps. 76.7 million and Ps. 105.0 million, respectively. 9 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report 5. Business Strategy As a leading company in Argentina dedicated to acquiring, developing and managing real estate, we seek to (i) generate stable cash flows through the operation of our real estate rental assets (shopping centers, office buildings, hotels), (ii) achieve long-term appreciation of our asset portfolio by taking advantage of development opportunities, and (iii) increase the productivity of our land reserves and enhance the margins of our Development and sale of properties segment through partnerships with other developers. Shopping centers. Our main purpose is to maximize our shareholders’ profitability. By using our know-how in the shopping center industry in Argentina as well as our leading position, we seek to generate a sustainable growth of cash flow and to increase the long-term value of our real estate assets. We attempt to take advantage of the unsatisfied supply in different urban areas of the region, as well as of our customers’ purchase experience. Therefore, we seek to develop new shopping centers in urban areas with attractive prospects for growth, including Buenos Aires’ Metropolitan area, some cities in the provinces of Argentina and possibly, other places abroad. To achieve this strategy, the close business relationship we have had for years with more than 1000 retail companies and trademarks composing our selected group of tenants is of utmost importance, as it allows us to offer an adequate mix of tenants for each particular case. Development and Sale of Properties. We seek to purchase undeveloped properties in densely-populated areas and build apartment complexes offering “greenspace” for recreational activities. We also seek to develop residential communities by acquiring undeveloped properties with convenient access to the City of Buenos Aires, developing roads and other basic infrastructure such as power and water, and then selling lots for the construction of residential units. After the economic crisis in 2001 and 2002, the scarcity of mortgage financing restricted the growth in middle class home purchases, and as a result, we mainly focused on the development of residential communities for middle and high-income individuals, who do not need to finance their home purchases. Office buildings. Since the Argentine economic crisis in 2001 and 2002, there has been limited investment in high-quality office buildings in Buenos Aires and, as a result, we believe there is currently substantial demand for those desirable office spaces. We seek to purchase and develop premium office buildings in strategically-located business districts in the City of Buenos Aires and other strategic locations that we believe offer return and potential for long-term capital gain. We expect to continue our focus on attracting premium corporate tenants to our office buildings. Furthermore, we intend to consider on a selective basis new opportunities to acquire or construct new rental office buildings. Hotels. We believe our portfolio of three luxury hotels is positioned to take advantage of future growth in tourism and travel in Argentina. We seek to continue with our strategy to invest in high-quality properties which are operated by leading international hotel companies to capitalize on their operating experience and international reputation. Banco Hipotecario. We currently seek to keep our investment in Banco Hipotecario, as we believe that Argentina has a low level of mortgages outstanding measured in terms of GDP and as a result, our investment in Banco Hipotecario is interesting in the long term. Land reserves. We seek to continue to acquire undeveloped land at locations we consider attractive inside and outside Buenos Aires. In each case, our intention is to purchase land with significant development or appreciation potential for subsequent sale. We believe that holding a portfolio of desirable undeveloped plots of land enhances our ability to make strategic long-term investments and affords us a valuable “pipeline” of new development projects for upcoming years. International. We have recently acquired through our subsidiary, in which we hold a 49% equity interest, an office building located at Madison Avenue in the City of New York; we also have a 49% interest in a US company, whose main asset is the so-called “Lipstick” office building located in the City of New York. In addition, jointly with subsidiaries, we acquired and then partially sold equity interests in a Real Estate Investment Trust (REIT), called Hersha (NYSE: HT), which holds a controlling interest in 64 hotels in the United States, totaling around 9,221 rooms. As of June 30, we hold a 9.13% stake in the company. We intend to continue evaluating -on a selective basis- real estate investment opportunities outside Argentina as long as they offer attractive investment and development options. 10 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report 6. Description of Operations Offices and other non-shopping center rental properties We are engaged in the acquisition, development and management of Offices and other non-shopping center rental properties in Argentina. As of June 30, 2012, we directly and indirectly owned interests in 19 office and other rental properties in Argentina, which comprised 287,912 square meters of gross leaseable area. Out of these properties, 12 were office properties, which comprised 145,126 square meters of gross leaseable area. For fiscal year 2012, we had revenues from Offices and other non-shopping center rental properties of Ps. 192.3 million. All our office rental property in Argentina is located in Buenos Aires City. For the year ended June 30, 2012, the average occupancy rate for all our properties in the Offices and other non-shopping center rental properties segment was approximately 98.1%. Seven different tenants accounted for approximately 45.0% of our total revenues from office rentals for fiscal year 2012: Exxon Mobile Business, Price Waterhouse, Grupo Total Austral, La Nación, Sibille S.C. (KPMG), Grupo Danone Argentina and Apache Energía Argentina. Management. We generally act as the managing agent of the office properties in which we own an interest. These interests consist primarily of the ownership of entire buildings or a substantial number of floors in a building. The buildings in which we own floors are generally managed pursuant to the terms of a condominium agreement that typically provides for control by a simple majority of the interests (based on the area owned) in the building. As the managing agent of operations, we are responsible for handling services, such as security, maintenance and housekeeping. These services are generally outsourced. The cost of the services is passed-through and paid for by the tenants, except in the case of our units not rented, in which case we absorb the cost. Our leaseable space is marketed through commissioned brokers, the media and directly by us. Leases. We usually lease our offices and other rental properties by using contracts with an average term of three years, with the exception of a few contracts with terms of five years. These contracts are renewable for two or three years at the tenant’s option. Contracts for the rental of office buildings and other commercial properties are generally stated in U.S. dollars, and in accordance with Argentine law they are not subject to inflation adjustment. Rental rates for renewed periods are negotiated at market value. 11 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report Properties The following table sets forth certain information regarding our direct and indirect ownership interest in offices and other non-shopping center rental properties: Date of Acquisition Gross Leasable Area (sqm) (1) Occupancy Rate (2) IRSA’s Effective Interest Monthly Rental Income (in thousands of Ps.) (3) Annual accumulated rental income over fiscal periods (in thousands of Ps.) (4) Book Value (in thousands of Ps.) (5) Jun-12 Offices Edificio República 04/28/08 90% 100% Torre Bankboston 08/27/07 96% 100% Bouchard 551 03/15/07 100% 100% Intercontinental Plaza 11/18/97 100% 100% Bouchard 710 06/01/05 100% 100% Dique IV, Juana Manso 295 (10) 12/02/97 92% 100% Maipú 1300 09/28/95 98% 100% Costeros Dique IV 08/29/01 100% 100% 77 Libertador 498 12/20/95 100% 100% Suipacha 652/64 11/22/91 90% 100% Madero 1020 12/21/95 - - 100% 5 31 35 31 Dot Building (13) 11/28/06 100% 96% - Other Offices (6) N/A 88% N/A Subtotal Offices 96% N/A Other Properties Commercial Properties (7) N/A - N/A - Museo Renault 12/06/07 - - 100% - - - Santa María del Plata S.A. 07/10/97 100% 100% Thames 11/01/97 - - 100% - Predio San Martín 05/31/11 100% 50% - Terreno Catalinas Norte (12) 12/17/09 N/A N/A N/A - - N/A Other Properties (8) N/A 100% N/A 15 Subtotal Other Properties 100% N/A Management Fees (11) N/A N/A N/A N/A Total Offices and Other (9) 98% N/A Notes: (1) Total leaseable area for each property as of June 30, 2012. Excludes common areas and parking. (2) Calculated dividing occupied square meters by leaseable area as of June 30, 2012. (3) Agreements in force as of 06/30/12 for each property were computed. (4) Total leases consolidated by application of the method under Technical Resolution 21. (5) Cost of acquisition, plus improvements, less accumulated depreciation, plus adjustment for inflation, less allowance for impairment. (6) Includes the following properties: Madero 942 (fully sold), Av. de Mayo 595, Av. Libertador 602 (fully sold), Rivadavia 2774, Sarmiento 517, Dock del Plata (fully sold), Edificio Costeros (fully sold), Laminar (fully sold) and Reconquista 823/41 (fully sold). (7) Includes the following properties: Constitución 1111, Crucero I (fully sold); Retail stores in Abril (wholly assigned) and Casona de Abril. (8) Includes the following properties: Constitución 1159 and Dique III (fully sold) and Canteras. (9) Corresponds to the “Offices and other non-shopping center rental properties” business unit mentioned in Note 3 to the Consolidated Financial Statements. (10) The building was occupied in May 2009. (11) Revenues from building management fees. (12) Includes other income from lease of parking spaces. (13) Through Alto Palermo S.A. – The building has income as from August 2010. The following table shows a schedule of the lease expirations of our office and other properties for leases outstanding as of June 30, 2012, assuming that none of the tenants exercise renewal options or terminate their lease early. Most tenants have renewal clauses in their leases. Fiscal year of lease expiration Number of leases expiring Surface area subject to expiring leases Percentage of total surface area subject to expiration Annual rental income under expiring leases Percentage of total rental income under expiring leases (sqm) (%) (Ps.) (%) 17 22% 10% 46 13% 21% 63 20% 39% 60 45% 30% Total 100% 100% *Includes Offices which contract has not been renewed as of June 30, 2012. *Does not include vacant leased square meters. *Does not include square meters or revenues from parking spaces. 12 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report The following table shows our offices occupancy percentage as of the end of fiscal years ended June 30, 2012, 2011 and 2010: Occupancy Rate Fiscal year ended June 30,(1) (%) (%) (%) Offices Intercontinental Plaza 96 Bouchard 710 92 83 Bouchard 551 91 Libertador 498 Maipú 1300 98 99 Madero 1020 N/A Suipacha 652/64 90 95 95 Costeros Dock IV 90 Torre Bankboston 96 78 96 Edificio República 90 85 80 Dique IV, Juana Manso 295 92 92 92 Dot Building 86 N/A Others (2) 88 86 86 (1)Leased surface area in accordance with agreements in effect as of June 30, 2012, 2011 and 2010 considering the total leaseable office area for each year. (2)Includes the following properties: Madero 942 (fully sold), Av. de Mayo 595, Av. Libertador 602 (fully sold), Rivadavia 2774, Sarmiento 517, Dock del Plata (fully sold), Edificio Costeros (fully sold), Laminar (fully sold) and Reconquista 823/41 (fully sold). The following table sets forth the annual average income per square meter for our offices during fiscal yearsended June 30, 2012, 2011 and2010. Annual average income per square meter Fiscal year ended June 30, (1) (Ps./sqm) (Ps./sqm) (Ps./sqm) Offices Intercontinental Plaza Bouchard 710 Bouchard 557 Libertador 498 Maipú 1300 Madero 1020 N/A Suipacha 652/64 Costeros Dock IV Torre Bankboston Edificio República Dique IV, Juana Manso 295 (2) Dot Building N/A Others (2) (1) Calculated considering annual leases to total leaseable office area, in accordance with our percentage of ownership in each building. (2) Includes the following properties: Madero 942 (fully sold), Av. de Mayo 595, Av. Libertador 602 (fully sold), Rivadavia 2774, Sarmiento 517, Dock del Plata (fully sold), Edificio Costeros (fully sold), Laminar (fully sold) and Reconquista 823/41 (fully sold). Below is information regarding our principal currently owned office properties, including the names of the tenants occupying over 5% of the gross leaseable area of each property. 13 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report Edificio República, City of Buenos Aires This property, which was designed by the renowned architect César Pelli (who also designed the World Financial Center in New York and the Petronas Towers in Kuala Lumpur) is a unique premium office building in downtown Buenos Aires and adds approximately 19,884 gross leaseable square meters to our portfolio distributed in 20 floors. The main tenants include Apache Energía, Deutsche Bank, Estudio Beccar Varela, BASF Argentina S.A., Enap Sipetrol Argentina S.A., Maxifarm and Infomedia. Torre Bankboston, City of Buenos Aires The Bank Boston tower is a modern office building in Carlos Maria Della Paolera 265 in the City of Buenos Aires. Having been designed by the renowned architect Cesar Pelli, it has 31,670 square meters in gross leasable area. We have a 48.5% ownership interest in the building. At present, its main tenants are Exxon Mobile and Kimberley Clark de Argentina. Bouchard 551, City of Buenos Aires. Bouchard 551, known as “Edificio La Nación”, is an office building we acquired in March 2007, located in the Retiro area close to the intersection of the Leandro N. Alem and Córdoba avenues and opposite Plaza Roma. The building is a 23-story tower covering a surface area of 2,900 square meters in the low floors that becomes smaller as it goes higher up to 900 square meters approximately, and parking for 177 units. We have approximately 23,000 leasable square meters in the building and our main tenants include La Nación S.A. and Price Waterhouse & Co., AS. EM. S.R.L. Intercontinental Plaza, City of Buenos Aires. Intercontinental Plazais a modern 24-story building located next to the Intercontinental Hotel in the historic neighborhood of Monserrat in downtown City of Buenos Aires. We own the entire building, which has floors averaging 900 square meters with 324 parking spaces. The principal tenants currently include Total Austral S.A., Danone Argentina S.A., IRSA, Alto Palermo, Cognizat Technology Solutions de Arg. S.A. and Industrias Pugliese S.A Dique IV, Juana Manso 295, Puerto Madero, City of Buenos Aires About mid-May 2009 we completed an office building located in Puerto Madero’s Dock IV. It is a luxury building with a leasable area of approximately 11,298 square meters composed of large and versatile spaces. Its lay-out is optimum both for companies that require smaller office space at an average 200 square meters and for corporations that need the entire floor. The building has nine office stories and retail stores in the first story. The main tenant in the building is Exxon Mobile. Bouchard 710, City of Buenos Aires. Bouchard 710 is an office building acquired by us in June 2005, located in the Retiro area. The building is a 12-story tower, with an average area per floor of 1,251 square meters, with 180 units for car parking. Tenants are Sibille S.C. (KPMG), and Microsoft de Argentina S.A., Samsung Electronics Argentina S.A., Energy Consulting Services S.A. and Chubb Argentina de Seguros S.A Maipú 1300, City of Buenos Aires. Maipú 1300 is a 23-story office tower opposite Plaza San Martín, a prime office zone facing Avenida del Libertador, an important north-to-south avenue. The building is also located within walking distance of the Retiro commuter train station, the city’s most important public transportation hub, connecting rail, subway and bus transportation. We own the entire building, which has an average area per floor of 440 square meters. The building’s principal tenants currently include Allende & Brea, Verizon Argentina S.A., PPD Argentina S.A. and TV Quality SRL. Libertador 498, City of Buenos Aires. Libertador 498 is a 27-story office tower at the intersection of three of the most important means of access to the city. This location allows for easy access to the building from northern, western and southern Buenos Aires. We are owners of 4 stories with an average area per floor of 620 square meters and of 145 parking spaces. This building features a unique design in the form of a cylinder and a highly visible circular lighted sign at the top which turn it into a landmark in the Buenos Aires skyline. The main tenants include Sideco Americana S.A., Goldman Sachs Argentina LLC, Empresa Argentina de Soluciones Satelitales S.A., Japan Bank for International Cooperation, Gates Argentina S.A., Kandiko S.A. and Allergan Productos Farmacéuticos S.A. 14 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report Edificios Costeros, Dique IV, City of Buenos Aires. On August 29, 2001, we signed the deed of purchase of “Section C” of the office complex known as Puerto del Centro that includes buildings “5” and “6.” The property is located in the Puerto Madero area and has approximately 5,500 square meters of gross leaseable area and 50 parking spaces. The building’s principal tenants currently include Nextel Argentina S.A., Celistics S.A., London Supply S.A.C.I.F.I., Banco Río de la Plata S.A. and Escuela Argentina de Marketing S.A. On May 15, 2012, we sold 4,703 square meters in built office space with 46 parking spaces and 4 supplementary storage spaces. The transaction price was Ps. 69.0 million. The book value of the property was Ps. 18.1 million. Suipacha 652/64, City of Buenos Aires. Suipacha 652/64 is a 7-story office building located in the office district of the city. We own the entire building and 70 parking spaces. The building has unusually large floors, most measuring 1,580 square meters. This property underwent substantial renovations shortly after we acquired the deed in 1991 to prepare the building for rental. The building’s principal tenants currently include Gameloft Argentina S.A., Monitor de Medios Publicitarios S.A, Organización de Servicios Directos Empresarios (OSDE) and Alto Palermo’s subsidiary, Tarshop S.A. PAMSA-Dot Baires Offices. Panamerican Mall S.A., a subsidiary of our subsidiary APSA, developed an office buildingwith a gross leasable area of 11,241 sqm adjacent to Dot Baires Shopping. This building was opened in July 2010, which means our landing in the booming rental office corridor in the northern area of the City of Buenos Aires. As of June 30, 2012 the building’s occupancy rate was 100%. The principal tenants include General Electric International Inc., Metrogames, Mallinckrodt Medical Arg. Limited, Carrier and Boston Scientific Argentina S.A. Other office properties. We also have interests in other office properties, all of which are located in the City of Buenos Aires. These properties are either entire buildings or floors in buildings. These properties include Suipacha 664, Av. de Mayo 589 and Sarmiento 517 (fully sold in this fiscal period). Retail and other properties. Our portfolio of rental properties as of June 30, 2012 includes 5 non-shopping center leaseable properties that may be leased as shops on streets, a lot in industrial premises, undeveloped plots of land or other properties for various uses. Most of these properties are located in the City of Buenos Aires, although some are located in other cities in Argentina. These properties include Constitución 1111, Solares de Santa María, Constitución 1159, Madero 1020 and Rivadavia 2774. On October 26, 2011 we sold the plot of land of approximately 8 hectares located at Thames 1868 in the district of San Justo, Province of Buenos Aires. The transaction price was US$ 4.7 million, which was paid on October 25, 2011. As of June 30, 2011, the book value of the land reserve was US$ 0.9 million. In March 2012 we sold 759 square meters of Museo Renault for US$ 5.2 million and the transaction was completed in May 2012 by selling an additional area of 490 square meters for US$ 5.5 million. As of December 31, 2011 the book value of the property was Ps. 21.1 million. Terreno Catalinas Norte On May 26, 2010, jointly with the Government of the City of Buenos Aires, we executed a deed of conveyance of title whereby we acquired a property located at Avenida Eduardo Madero 150, between Av. Córdoba and San Martín. The total price of the transaction was fixed in the amount of Ps. 95 million, Ps. 19 million of which were paid upon the execution of the preliminary sales agreement (on December 17, 2009), whereas the balance of Ps. 76 million was paid upon the execution of the deed on May 26, 2010. 15 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report Shopping Centers We are engaged in purchasing, developing and managing shopping centers through our subsidiary, Alto Palermo. As of June 30, 2012, Alto Palermo operated and owned majority interests in thirteen shopping centers, six of which are located in the City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design and Dot Baires Shopping), two of which are located in the greater Buenos Aires(Alto Avellaneda and Soleil Factory) metropolitan area and the other ones are located in the Argentine provinces: Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza, Córdoba Shopping Villa Cabrera in the City of Córdoba and La Ribera Shopping in the City of Santa Fe. As of June 30, 2012, we owned 95.6% of Alto Palermo. The remaining shares are held by the investor public and traded on the Bolsa de Comercio de Buenos Aires and the related GDSs are listed and traded on the Nasdaq National Market (USA) under the symbol “APSA.” In addition, as of June 30, 2012, we owned US$ 31.7 million of Alto Palermo’s convertible notes due July 2014. If we, and all the other holders of such convertible notes were to exercise their options to convert the convertible notes into shares of Alto Palermo’s common stock, our shareholding in Alto Palermo would increase to 97.5% of its fully diluted capital. As of June 30, 2012, Alto Palermo’s shopping centers comprised a total of 309,021 square meters of gross leaseable area (excluding certain space occupied by hypermarkets which are not Alto Palermo’s tenants). For fiscal period 2012, the average occupancy rate of Alto Palermo’s shopping center portfolio was approximately 98.4%. We centralized management of our shopping centers in Alto Palermo, which is responsible for providing common area electrical power, a main telephone switchboard, central air conditioning and other basic common area services. The following table shows certain information concerning our Alto Palermo subsidiary’s shopping centers as of June 30, 2012: Date of Acquisition Leasable Area sqm (1) APSA’s Effective Interest (3) Occupancy Rate (2) Accumulated Annual Rental Income as of June 30 and for the fiscal year ended (in Ps./000) (4) Book Value (Ps./000) (5) Shopping Centers (6) Alto Palermo 11/97 100.0% 98.3% Abasto Shopping (7) 07/94 100.0% 99.1% Alto Avellaneda 11/97 100.0% 96.1% Paseo Alcorta 06/97 100.0% 100.0% Patio Bullrich 10/98 100.0% 100.0% Alto Noa Shopping 03/95 100.0% 98.9% Buenos Aires Design 11/97 53.7% 100.0% Alto Rosario Shopping (7) 11/04 100.0% 97.6% Mendoza Plaza Shopping 12/94 100.0% 96.4% Fibesa and Others(8) - N/A 100.0% N/A - Neuquén (9) 07/99 N/A 98.1% N/A - - - Dot Baires Shopping (10) 05/09 80.0% 99.4% Córdoba Shopping Villa Cabrera 12/06 100.0% 99.6% Soleil 07/10 100.0% 100.0% - La Ribera Shopping 08/11 50.0% 98.7% - - TOTAL SHOPPING CENTERS 98.4% Consumer Finance Revenues (11) - N/A N/A - GENERAL TOTAL (12) 98.4% Notes: (1) Total leaseable area in each property. Excludes common areas and parking spaces.- (2) Calculated dividing occupied square meters by leaseable area on the last day of the period.- (3) APSA’s effective interest in each of its business units. IRSA has a 95.59% interest in APSA.- (4) Corresponds to total leases, consolidated as per the Technical Resolution 21 method.- (5) Cost of acquisition plus improvements, less accumulated depreciation, plus adjustment for inflation, less allowance for impairment in value, plus recovery of allowances, if applicable. Does not include works in progress. (6) Through Alto Palermo S.A. (7) Excludes Museo de los Niños(3,732 in Abasto and 1,261 in Alto Rosario).- (8) Includes revenues from Fibesa S.A., Comercializadora Los Altos S.A. (merged with Fibesa S.A.), and others. (9) Land for the development of a shopping center. (10) During May 2009, a shopping center, a hypermarket and a movie theater complex were opened. (11) APSA’s interest in Tarshop was 100% until 08/31/2010 and as from 09/01/2010 was 20%. APSA’s interest in APSA Media is 100%. (12) Corresponds to the “shopping center” business unit mentioned in Note 3 to the Consolidated Financial Statements; includes revenues from “Credit Cards” (Tarshop and APSA Media).- 16 Table of Contents IRSA Inversiones y Representaciones Sociedad Anónima Annual Report Our Tenants’ Retail Sales The following table sets forth the total approximate tenant retail sales in Pesos at the shopping centers in which we had an interest for the periods shown: Accumulated Tenants’ retail sales as of June 30, (Ps./000) (1) Abasto Alto Palermo Alto Avellaneda Paseo Alcorta Patio Bullrich Alto Noa Buenos Aires Design Mendoza Plaza Alto Rosario Córdoba Shopping- Villa Cabrera Dot Baires Shopping Soleil - La Ribera Shopping - - Total(2) Notes: Retail sales based upon information provided to us by retailers and past owners. The amounts shown reflect 100% of the retail sales of each shopping center, although in certain cases we own less than 100% of such shopping centers. Excludes sales from the booths and spaces used for special exhibitions. Lease Expirations The following table shows a schedule of lease expirations for our shopping center properties in place as of June 30, 2012, assuming that none of the tenants exercise renewal options or terminate their lease early. Lease Expirations as of June 30, Number of Leases Expiring(1) Surface area subject to Expiring Leases Percentage of Total Surface Area subject to Expiration Amount under Expiring Leases Percentage of Expiring Leases (sqm) (%) (in thousands of PS) (%) 34
